DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The claims were received on 25 October, 2021.  The claim language addresses the objections to the drawings and are acknowledged.

PTO-892 Form
The PTO-892 Form has been submitted with the corrected reference 3,329,185 (“Hettich”) and is considered the reference of record.  The outstanding PTO-892 Form provided with the Non-final office action has been corrected. 

Double Patenting
The terminal disclaimer were received on 25 October, 2021 and approved on 26 October, 2021.  The terminal disclaimer is acknowledged. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Kobayashi (2007/0084310) in view of Hettich (3,329,184) and Totsu (2004/0089528), the closest prior arts of record, discloses the limitations of the claim as described in the rejection of claim 6 above, but Kobayashi in view of Hettich and Totsu, alone or in combination, does not teach suggest or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723          

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723